ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2002, the Petition for Allowance of Appeal is GRANTED, but LIMITED to the following issue:
1. Whether the Commonwealth failed to comply with the requirements of 18 Pa.C.S.A. § 5704(2)(iv), 5709(3)(vii), and •5710(a)(3) of the Wiretapping and Electronic Surveillance Control Act (the “Act”) and if the Commonwealth failed to *669comply with the Act, whether such failure should result in the suppression of evidence obtained in violation of the Act.